DETAILED ACTION
Claims 1-22 are pending in the application and claims 1-22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Remarks
	Examiner believes that a interview would be instrumental in advancing prosecution. Examiner notes that a previous attempt was unsuccessful due to technical issues and examiner after response was filed unsuccessfully reached out to the applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims are rejected for its recitations of a first hash wheel and a further hash wheel as longer determining what to transfer based on a difference between hash wheel allocations. It is unclear from the claim language what these recitations actually means and is unclear for a person of ordinary skill in the art to understand the metes and bounds of the claim.
The dependent claims are rejected for at least the same reasons as the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 11, 14, and 16 and 21 and 22 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Laskawiec et al. US2020/0104391
Regarding claim 1, Persson teaches: A control module configured to managed and control transferring data between first a shard and at least one destination shard within a database comprising a plurality of shards, the control module comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the control module at least to: (Persson see paragraph 0026 0103 by memory and processor, receive instructions to move collections of data between shards)
distribution of shard allocations from an integer number of occurrences;(Persson see paragraph 0103 0111 transfer data from one shard to another based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values)
associated with data to be transferred between the first shard and the at least one destination shard, the first shard and the at least one destination shard are defined based on determining a difference between the first distribution of shard allocations and the further distribution of shard allocations (Persson see paragraph 0103 0111 transfer data from one shard to another based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values. Capacity threshold differences reads on difference)
select and control the transfer of data between the first shard and the at least one destination shard (Persson see paragraph 0088 0103 instruction to transfer data from one shard to another, selecting records from a database)
Persson does not distinctly disclose: generate a first hash wheel distribution of shard allocations to provide a first hash wheel constructed from an integer number of occurrences of one or more available shards of the plurality of shards, the one or more available shards including the first shard
generate a further hash wheel distribution of updated shard allocations to provide a further hash wheel constructed from an integer number of occurrences of one or more available shards of the plurality of shards, the one or more available shards including the destination shards
determine at least one range of hash values wherein the at least one range of hash values defined based on determining a difference between the first hash wheel distribution and the further hash wheel distribution
associated with the determined at least one range of hash values
However, Bernard teaches: generate a first hash wheel distribution of shard allocations to provide a first hash wheel constructed from an integer number of occurrences of one or more available shards of the plurality of shards
generate a further hash wheel distribution of updated shard allocations to provide a further hash wheel constructed from an integer number of occurrences of one or more available shards of the plurality of shards, the one or more available shards including the destination shards (Bernard see paragraph 0025 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values. Hash wheel as a probabilistic data structure similar to bins such that bins are updated to reflect that data items have been transmitted)
determine at least one range of hash values wherein the at least one range of hash values defined based on determining a difference between the first hash wheel distribution and the further hash wheel distribution (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values where having different hashed ranges reads on difference)
associated with the determined at least one range of hash values (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
	Persson as modified does not teach: the one or more available shards including the first shard
	However, Laskawiec teaches: the one or more available shards including the first shard (Laskawiec see paragraph 0069 each shard to store elements from a hash table that corresponds to elements of that shard and the hash table mapping entities to their associated hash values)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include table including shard storing the record as taught by Laskawiec for the predictable result of more efficiently storing data by assigning hashes to shards.
	Regarding claim 4, Persson further teaches: caused to select and control the transfer of the determined at least one data between the first shard and the at least one destination shard is further caused to generate (Persson see paragraph 0103 instruction to transfer data from one shard to another)
Range of data and store a hash value associated with each key (Bernard see paragraph 0024 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values including the use of hashed keys)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Regarding claim 6, Persson further teaches: caused to select and control the transfer of data associated with the determined between the shard and the at least one destination shard is caused to select rows from database tables (Persson see paragraph 0088 0103 instruction to transfer data from one shard to another, selecting records from a database)
At least one range of has values based on the determined at least one range of hash values. (Bernard see paragraph 0024 hashed keys where each bin is designated for a range of hash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Regarding claim 21, Persson further teaches: wherein the control module is further caused to generate the first hash wheel distribution of shard allocations by applying a defined hashing function to a first integer value per shard allocation and to generate the further hash wheel distribution of shard allocations by applying the defined hashing function to a further integer value per shard allocation (Persson see paragraph 0103 0111 transfer data from one shard to another based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values. Capacity threshold and flag reads on integers)
Regarding claims 11, 14, and 16 and 22, note the rejection of claim(s) 1, 4, and 6 and 21. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s ) 2, 3, 7, 8, 12, 13, 17, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Laskawiec et al. US2020/0104391 in view of Khalfallah et al. US2014/0350432
Regarding claim 2, Persson further teaches: generate a series of auxiliary distributions of shard allocations to a series of auxiliary integer value per shard allocations, wherein a final of the series of auxiliary integer value per shard allocations is a target integer value per shard allocation and the further integer value per shard allocation and auxiliary integer value per shard allocations from the first integer value per shard allocation to the final of the series of auxiliary integer value per shard allocations (Persson see paragraph 0093 0103 0111 transfer data from one shard to any other shard based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values to a certain value to signal that data has been transferred. Any other shard reads on auxiliary shard allocation, transferring data to get below a threshold and flagging data to a certain value to signal data transferred reads on target value)
Hash wheel distributions by applying the defined hashing function (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values where having different hashed ranges reads on difference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Persson does not teach: define a step-wise progression 
However, Khalfallah teaches: define a step-wise progression (Khalfallah see paragraph 0040 stepwise progression of values totally 16 measurements between a min and max)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a step-wise progression as taught by Khalfallah for the predictable result of having intermediate values to result in efficient allocations. 
Regarding claim 3, Persson further teaches: further caused to associated with data to be transferred between shards, the shard and the at least one destination shard are defined based on determining differences between succeeding distributions of shard allocations (Persson see paragraph 0093 0103 0111 transfer data from one shard to any other shard based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values to a certain value to signal that data has been transferred. Any other shard reads on auxiliary shard allocation, capacity threshold differences reads on difference)
determine further ranges of hash values wherein the further ranges of hash values succeeding auxiliary hash wheel distributions (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values where having different hashed ranges reads on difference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Regarding claim 7, Persson teaches: A control module configured to manage control transferring data between a shard and at least one destination shard within a database comprising a plurality of shards, the control module comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the control module at least to: (Persson see paragraph 0026 0103 by memory and processor, receive instructions to move collections of data between shards)
obtain a first integer value per shard allocation and a target integer value per shard allocation; (Persson see paragraph 0103 0111 capacity from certain threshold above 80% to below the threshold. Changing flag value from 15 to 1015)
integer value per shard allocations, wherein the plurality of intermediate integer value per shard allocations from the first integer value per shard allocation to the target integer value of auxiliary integer value per shard allocations (Persson see paragraph 0093 0103 0111 transfer data from one shard to any other shard based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values to a certain value to signal that data has been transferred. Any other shard reads on auxiliary shard allocation, transferring data to get below a threshold and flagging data to a certain value to signal data transferred reads on target value)
for each pair of successive allocations: 
associated with data to be transferred between shards of shard allocations based on a first of the pair of successive allocations of shard allocations based on a second of the pair of successive allocations; (Persson see paragraph 0103 0111 transfer data from one shard to another based on a first shard having a capacity above 80% full and transferring to a shard having a capacity below 50% and marking data with flag comprised of values. Capacity threshold differences reads on difference)
determine a shard identification from the first of the pair of successive allocations associated with the data to be transferred between shards; and (Persson see paragraph 0093 transfer data from shard 416 to shard 420)
determine a target shard identification from the second of the pair of successive allocations associated with the data to be transferred between shards, select and control the transfer of data associated with the between a shard based on the determined shard identification and the a target shard based on the determined target shard identification (Persson see paragraph 0088 0103 instruction to transfer data from one shard to another, selecting records from a database)
Persson does not distinctly disclose: generate a plurality of intermediate value, define a stepwise progression
determine at least one range of hash values based on determining a difference between a first hash wheel distribution and a second hash wheel distribution
determined at least one range of hash values
However, Bernard teaches: determine at least one range of hash values based on determining a difference between a first hash wheel distribution and a second hash wheel distribution (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values where having different hashed ranges reads on difference)
determined at least one range of hash values (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash wheel as taught by Bernard for the predictable result of more efficiently storing data by assigning hashes to shards.
Further, the combination of Persson and Bernard does not appear to distinctly disclose: generate a plurality of intermediate value, define a stepwise progression
However, Khalfallah teaches: generate a plurality of intermediate value, define a stepwise progression (Khalfallah see paragraph 0040 stepwise progression of values totally 16 measurements between a min and max)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a step-wise progression as taught by Khalfallah for the predictable result of having intermediate values to result in efficient allocations. 
Regarding claim 8, Persson further teaches: generate the first hash wheel distribution of shard allocations by applying a defined hashing function to the first of the pair of successive allocations; and 
generate a second hash wheel distribution of shard allocations by applying the defined hashing function to the second of the pair of successive allocations (Bernard see paragraph 0027 hash wheel constructing a circle divided into multiple segments where each segment covers a range of hash values and reads on a first and second hash wheel distribution)
Regarding claims 12, 13, 17, 18, note the rejection of claim(s) 2, 3, 7, 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 5 and 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Laskawiec et al. US2020/0104391 in view of Tow et al. US5860070
	Regarding claim 5, Persson teaches: caused to generate the hash value based on one of
the defined hashing function applied to the key value for each key; (Bernard see paragraph 0024 hash values including the use of hashed keys)
Persson does not teach: a sum of an additional value and the defined hashing function applied to the key value for each key, wherein the additional value is a pseudorandom value; and 
a concatenation of an additional value to the defined hashing function hash wheel function applied to the key value for each key, wherein the additional value is a pseudorandom value.
Tow teaches: a sum of an additional value and the defined hashing function applied to the key value for each key, wherein the additional value is a pseudorandom value; and 
a concatenation of an additional value to the defined hashing function hash wheel function applied to the key value for each key, wherein the additional value is a pseudorandom value (Tow see col 4 lines 63-67 col.5 lines 1-5 key value mapped to hash value using a pseudo-random approach comprising a sum or concatenation of numeric values of the bytes comprising the key value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include the use of an additional value as taught by Tow for the predictable result of more efficiently generating hash values.
Regarding claim 15, see rejection of claim 5.
Claim(s) 9 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Laskawiec et al. US2020/0104391 in view of Swift et al. US9607019
	Regarding claim 9, Persson teaches: caused to select and control the transfer of data associated with the determined values between a shard based on the determined shard identification and the a target shard based on the determined target shard identification is further caused to select rows from database tables (Persson see paragraph 0088 0103 instruction to transfer data from one shard to another, selecting records from a database)
	Persson does not teach: determined at least one range of hash values, select rows from database tables associated with the determined at least one range of hash values
	However, Swift teaches: determined at least one range of hash values, select rows from database tables associated with the determined at least one range of hash values (Swift see col. 7 lines 16-42 col. 10 lines 1-24 hash range identifying rows in a table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash range identifying rows in a table as taught by Swift for the predictable result of more efficiently manage and organize data.
	Regarding claim 19, see rejection of claim 9.
Claim(s) 10 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Persson US2017/0316072 in view of Bernard US2019/0116238 in view of Laskawiec et al. US2020/0104391 in view of Swift et al. US9607019 and in further view of Lyakhovitskiy et al. US2014/0379988
	Regarding claim 10, Persson as modified further teaches: rows from database tables associated with the determined at least one range of hash values; and (Swift see col. 7 lines 16-42 col. 10 lines 1-24 hash range identifying rows in a table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a hash range identifying rows in a table as taught by Swift for the predictable result of more efficiently manage and organize data.
	Persson as modified does not teach: select rows up to a first limit number of rows
determine whether further rows are to be selected and repeat selecting rows up to the first limit number of rows and until all rows to be selected are selected.
	However, Lykhovitskiy teaches: select rows up to a first limit number of rows
determine whether further rows are to be selected and repeat selecting rows up to the first limit number of rows and until all rows to be selected are selected. (Lyakhovitskiy see paragraph 0030 repeatedly select a row from sets of candidate rows to place in queue and increment queue depth until a threshold is exceeded where the threshold reads on limit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of transferring data between shards as taught by Persson to include a row limit as taught by Lyakhovitskiy for the predictable result of more efficiently manage and organize data and more efficient to select data.
Regarding claim 20, see rejection of claim 10. 

Remarks and response to arguments
	As applicant pointed out there seems to be some misunderstanding of the novel concept between the applicant and the examiner. Examiner encourages applicant to contact examiner and conduct and interview to make sure that applicant and examiner are on the same page with respect to claim interpretation. Examiner has some ideas on how to move forward prosecution and encourages such communication. 

Applicant’s argument: Claim objection should be withdrawn in light of new amendment
Examiner’s response: Applicant’s argument is persuasive and claim objection is withdrawn.

	Applicant’s argument: Prior art of record does not teach the inventive concept.
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Examiner believes that the heart of applicant’s interpretation of the claim being different from examiner’s interpretation could be remedied through an interview. Part of the reason why applicant feels that prior art does not teach the inventive concept is because examiner feels that the inventive concept is unclear as evidenced by the 112 rejection and remedying the 112 rejection could clear up any prior art questions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153